Citation Nr: 1230594	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  00-17 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in the amount of $10,073.00.

(The issues of entitlement to service connection for psychiatric, low back, headache, bilateral eye, cardiac, and colon disabilities, Parkinson's disease, a lung disability other than asthma, multiple sclerosis, and peripheral vascular disease, and entitlement to a total rating for compensation purposes based on individual unemployability are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's appeal.

In his August 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In March 2012, he was notified that his Board hearing had been scheduled for May 30, 2012.  He failed to appear for this hearing.  A VA "Report of General Information Form" (VA Form 21-0820) dated on June 14, 2012 reflects that the AOJ contacted the Veteran by telephone and that he requested that his Board hearing be rescheduled.  He did not provide any explanation as to why he was unable to attend the previously scheduled hearing.

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c) (2011).  If a Veteran fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, must be filed with the Board, and must explain why the Veteran failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. § 20.704(c).

Despite the fact that the Veteran requested a new hearing when contacted by the AOJ in June 2012, the record is otherwise absent of any request for a postponement, motion for a new hearing, or showing of good cause in accordance with the requirements set forth above.  He has not directly contacted the Board to request a new hearing and has offered no explanation as to why he failed to appear for the previously scheduled hearing.  Accordingly, the Board finds that the Veteran has not submitted a motion for a new hearing and it will proceed to a decision on this appeal as if his hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $10,073.00.  The evidence reveals that this debt was incurred due to his apparent fugitive felon status from July 2006 through August 31, 2008.  

In his December 2008 notice of disagreement and a March 2010 statement (VA Form 21-4138), the Veteran questioned the validity of at least a portion of the debt at issue.  Specifically, he contended that he was no longer a fugitive felon as of July 2008.  The question of the validity of the debt has not been adjudicated by the agency of original jurisdiction (AOJ), and it could be prejudicial for the Board to consider this question in the first instance.  

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  

The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The Board must defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of whether all of the overpayment indebtedness was valid.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

